Gibson, J.,
dissenting. Because I do not believe that defendant has made “a clear and affirmative showing of bias or prejudice,” which we held to be required for a finding of abuse of discretion in Ball v. Melsur Corp., 161 Vt. 35, 40, 633 A.2d 705, 710 (1993), I respectfully dissent.
*572In Ball, we acknowledged that the proper standard for evaluating a recusal motion is whether the trial judge’s ‘“impartiality might reasonably be questioned.’” Id. at 39, 633 A.2d at 709 (quoting Code of Judicial Conduct, A.O. 10, Canon 3C(1) (now codified at AO. 10, Canon 3E(1)). But we also recognized that recent procedural reforms vested authority for making this initial determination in the administrative judge, to exercise within his or her sound discretion. Id. at 40, 633 A.2d at 710; see V.R.C.P 40(e) & V.R.Cr.P 50(d). Consequently, we held that “[o]n review this Court will disturb such a ruling only if there has been an abuse of discretion, that is, if the record reveals no reasonable basis for the decision.” Ball, 161 Vt. at 40, 633 A.2d at 710. We also concluded that, as a prerequisite to our finding an abuse of discretion on the part of the administrative judge, “[a] party seeking a trial judge’s recusal must make a clear and affirmative showing of bias or prejudice.” Id.
In the instant matter, the administrative judge found, based on a stipulation of facts offered by the parties, that Sergeant EEsperance serves as one of three patrol commanders who supervise the troopers, including Trooper DiMauro, assigned to the Rockingham barracks. The administrative judge was unable to conclude from this lone stipulated fact that Judge DiMauro’s impartiality might reasonably be questioned, nor was the administrative judge inclined to supply the “conjecture and speculation” necessary to support recusal in this matter. This Court is not authorized to consider the evidence de novo, but rather accords deference to the administrative judge’s determination. Given our deferential standard of review, and the presumption of honesty and integrity that we accord to our trial judges, see id. at 39-40, 633 A.2d at 709-10, I am unable to conclude that defendant has “ma[d]e a clear and affirmative showing of bias or prejudice” that warrants Judge DiMauro’s recusal. Accordingly, I dissent.